558 F.2d 1201
UNITED STATES of America, Plaintiff-Appellee,v.Victor Garza CANALES, Defendant-Appellant.
No. 77-5058Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 9, 1977.

Nago L. Alaniz, San Diego, Tex., for defendant-appellant.
James R. Gough, Mary L. Sinderson, George A. Kelt, Jr., Robert A. Berg, Asst. U. S. Attys., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before COLEMAN, GODBOLD and TJOFLAT, Circuit Judges.
PER CURIAM:


1
This appeal concerns an automobile search at the Falfurrias, Texas, checkpoint, conducted after a stop for a citizenship check.  This is a fixed checkpoint at which immigration stops are permitted.  U. S. v. Kalie, 538 F.2d 1201 (CA5, 1976).  The search, based on the odor of marijuana, was supported by probable cause.


2
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I